Citation Nr: 0001994	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, 
including tinea versicolor.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1983 to May 
1986 and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for tinea versicolor.

The case was previously before the Board in September 1996, 
when it was remanded for examination of the appellant and 
medical opinions.  For the reasons indicated below, the Board 
must once again remand this matter.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

The appellant contends, in essence, that service connection 
is warranted for tinea versicolor.  Specifically, he alleges 
that he developed this condition while serving in the Persian 
Gulf during his second period of active duty service, from 
September 1990 through June 1991.  

In its September 1996 remand, the Board directed the RO to 
schedule the appellant for a comprehensive VA dermatological 
examination.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, the RO has attempted to schedule the appellant 
for the required examination.  Specifically, a report in the 
appellant's claims file from the VA medical center in 
Birmingham, Alabama, noted that the appellant failed to 
report for his scheduled VA dermatological examination in 
March 1997.  Subsequent third-party correspondence, however, 
revealed that the appellant's address had changed during the 
course of this appeal.  Eventually, in October 1999, the 
appellant submitted correspondence to the RO indicating that 
he last contacted the VA in 1997, and that he "did not 
receive any request for an examination at the VAMC, 
Birmingham in March, '99."  He also indicated that he may 
have additional evidence, statements from fellow servicemen, 
to submit in support of his claim.

Despite the appellant's failure to keep the VA informed of 
his whereabouts during the course of this appeal, the Board 
concludes that a remand is still necessary in this matter.  
It cannot be determined from the evidence in the claims 
folder whether actual notice of the 1997 examination was sent 
to the appellant.  In this regard, the notification from VA 
medical center in Birmingham, Alabama, only noted that the 
appellant failed to report for the examination.  There is no 
indication as to when or where the notification of this 
examination was sent.

While 38 C.F.R. § 3.655 (1999) provides that a claimant's 
failure to report for an examination requires either a 
decision based on the evidence of record or denial of the 
claim, that regulation is based upon the assumption that the 
appellant receives notice of that physical examination.  

The United States Court of Appeals for Veterans Affairs 
(Court) has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must show 
that the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1999)), or "good cause" (see 38 C.F.R. § 3.655 
(1994)), for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this matter, 
the evidence of record reveals that the RO has not 
demonstrated that the appellant was notified of the 
examination or that the appellant lacked "adequate reason" 
(see 38 C.F.R. § 3.158(b)), or "good cause" (see 38 C.F.R. § 
3.655)), for failing to report for the scheduled examination.  

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer the appellant one final opportunity 
to do so, further development is indicated.  In doing so, 
however, it should be noted that the appellant does have an 
obligation to assist in the development of his claim.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to assist is 
not a one-way street).  At a minimum, the appellant must keep 
the RO informed of his current address at all times.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any skin 
disorders, during the course of this 
appeal.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant, which have 
not been previously secured. 

2.  The RO should also request that the 
appellant submit any additional 
information he may have in support of his 
claim.  Specifically, in his October 1999 
correspondence, the appellant indicated 
that he may be able to submit statements 
from fellow servicemen regarding his skin 
disorder.

3.  Following the above, the appellant 
should be scheduled for a VA examination 
of the skin.  The report of examination 
should include a detailed account of all 
manifestations of the skin pathology found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the review of records.  
Based on his/her review of the case, the 
examiner should offer an opinion on the 
following:

The examiner should note any skin 
disorder which may be present.  If 
any skin disorders are found, the 
examiner should provide an opinion 
as to whether this condition(s) is 
at least as likely as not related to 
his period of active duty service 
from September 1990 to June 1991.  
In this regard, the appellant's 
available service medical records 
are silent as to any treatment for 
or diagnosis of a skin disorder, his 
discharge examination, dated April 
1991, noted that his skin was 
normal, and a medical history 
completed at that time noted no 
problems with skin disease.

A complete rationale for all conclusions 
reached must be provided. The report of 
the examination should be associated with 
the appellant's claims folder. 

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
See 38 C.F.R. § 3.655(b) (1999).  If he 
fails to report for the examination, this 
fact should be noted in the claims folder 
and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

5.  The RO should readjudicate the 
appellant's claim for service connection 
for a skin disorder, including tinea 
versicolor.  If the claim remains denied, 
the appellant should be furnished a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria and afforded a 
reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


